        Case 1:19-cv-01788-JLT Document 23 Filed 01/25/21 Page 1 of 3


 1

 2

 3

 4

 5                                        UNITED STATES DISTRICT COURT

 6                                      EASTERN DISTRICT OF CALIFORNIA

 7

 8    ERLINDO RODRIGUEZ,                                           Case No. 1:19- CV-01788 JLT
 9                             Plaintiff,                          ORDER REGARDING SETTLEMENT
                                                                   CONFERENCE PROCEDURES
10               v.
11    L RAYNA, ET AL.,
12                            Defendants.
13

14           The Court sets a settlement conference for March 4, 2021, at 1:00 pm before Magistrate
15   Judge Erica P. Grosjean.
16           Unless otherwise permitted in advance by the Court, the attorneys who will try the case
17   shall appear at the Settlement Conference. It is recommended that pertinent evidence to be offered
18   at trial, documents or otherwise, be brought to the settlement conference for presentation to the
19   settlement judge. Neither the settlement conference statements nor communications during the
20   settlement conference with the settlement judge can be used by either party in the trial of this
21   case.
22           Absent permission from the Court, in addition to counsel who will try the case being
23   present, the individual parties shall also be present.1 In the case of corporate parties, associations
24   or other entities, and insurance carriers, a representative executive with authority to discuss,
25   consider, propose and agree, or disagree, to any settlement proposal or offer shall also be present.
26   *Please note: In light of the Court’s current Covid-19 restrictions regarding personal appearance,
27

28           1
                 In prisoner civil rights cases, the individual defendants need only be available by telephone.
                                                                   1
           Case 1:19-cv-01788-JLT Document 23 Filed 01/25/21 Page 2 of 3


 1   the Settlement Conference will be conducted through Zoom, with the Zoom invitation to be

 2   provided to the parties through an email from Judge Grosjean’s chambers. A representative with

 3   unlimited authority shall either attend in person or be available by phone throughout the

 4   conference. In other words, having settlement authority “up to a certain amount” is not

 5   acceptable

 6            IF ANY PARTY BELIEVES THAT A SETTLEMENT CONFERENCE WOULD

 7   BE FUTILE, THEN THAT PARTY SHALL CONTACT THE COURT NOT LATER

 8   THAN SEVENTY-TWO HOURS PRECEDING THE SCHEDULED SETTLEMENT

 9   CONFERENCE.

10            Confidential Settlement Statements

11            At least five (5) court days prior to the settlement conference, each party shall submit a

12   Confidential Settlement Conference Statement in Word format directly to Judge Grosjean’s

13   Chambers at epgorders@caed.uscourts.gov. The statement shall not be filed on the docket or

14   served on any other party. Each statement shall be clearly marked "confidential" with the date

15   and time of the settlement conference clearly noted on the first page. The Confidential Settlement

16   Conference Statement shall include the following:

17                   A. A brief statement of the facts of the case.

18                   B. A brief statement of the claims and defenses, i.e., statutory or other grounds

19                   upon which the claims are founded; a forthright evaluation of the parties'

20                   likelihood of prevailing on the claims and defenses; and a description of the major
21                   issues in dispute.

22                   C. A summary of the proceedings to date.

23                   D. An estimate of the cost and time to be expended for further discovery, pretrial

24                   and trial.

25                   E. The relief sought.

26                   F. The party's position on settlement, including present demands and offers and a
27                   history of past settlement discussions, offers and demands.

28   ///
                                                         2
       Case 1:19-cv-01788-JLT Document 23 Filed 01/25/21 Page 3 of 3


 1   IT IS SO ORDERED.
 2
       Dated:   January 25, 2021                 /s/
 3                                         UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
